Case 1:20-cv-00934-DCJ-JPM Document 26 Filed 01/06/21 Page 1 of 1 PageID #: 108




                     UNITED STATES DISTRICT COURT
                     WESTERN DISTRICT OF LOUISIANA
                         ALEXANDRIA DIVISION

  DYSON ONNIE MCCRAY,                    CIVIL DOCKET NO. 1:20-CV-00934-P
  Petitioner

  VERSUS                                 JUDGE DAVID C. JOSEPH

  WARDEN,                                MAGISTRATE JUDGE JOSEPH H.L.
  Respondent                             PEREZ-MONTES

                                 JUDGMENT

       For the reasons stated in the Report and Recommendation of the Magistrate

 Judge previously filed herein (ECF No. 21), noting the absence of objection thereto,

 and concurring with the Magistrate Judge’s findings under the applicable law;

       IT IS ORDERED that the Petition for Writ of Habeas Corpus (ECF No. 11) is

 DISMISSED WITHOUT PREJUDICE, for lack of jurisdiction.

       THUS DONE AND SIGNED in Chambers, this 6th day of January, 2021.



                                       _____________________________________
                                       DAVID C. JOSEPH
                                       UNITED STATES DISTRICT JUDGE
